Grubb, J.,
delivered the opinion of the Court.
This case is before us for the decision of a question of law reserved by the Superior Court in the matter of the appeal of William L. Morrow from the judgment of the Justice of the Peace against him, upon, his conviction for a violation of the provisions of Chapter 507, Volume 17, Laws of Delaware. Section 1, together with Section 11 of said Chapter 507, creates an offence of a criminal nature, specifies the penalty for its commission and prescribes the mode of trial by a Justice of the Peace, without either indictment or jury trial, in accordance with the provisions of Section 15, of Article 6 of the Constitution of this State, authorizing the Legislature to give to one or more Justices of the Peace such summary jurisdiction of nuisances and the other minor criminal matters therein enumerated.
Pursuant to the provisions óf said Chapter 507, the said William L. Morrow was tried and adjudged guilty of selling two rabbits and one dozen partridges in violation thereof, and sentenced by the Justice of the Peace to pay a fine of five dollars for each of said rabbits and partridges, besides the costs of his prosecution. Thereupon the said defendant, upon giving the required security, took an appeal to the said Superior Court, in accordance with the provisions of Section 5 of Chapter 655, Volume 19, Laws of Delaware.
Afterwards the counsel for the State, at the hearing in said Superior Court, of a rule to show cause why said appeal should not be stricken, from the record and the cause remanded to the Justice, etc., contended that the said Court had not jurisdiction to hear and determine said appeal, as it was a criminal action, and that therefore said rule should be made absolute.
*29Whereupon the Superior Court directed that the question whether or not said Court has jurisdiction to hear and determine .said appeal, be reserved and heard here in the Court of Errors and Appeals.
Our determination of this question of law will be confined to the requirements of the case presented by the record.
Said Chapter 507, Volume 17, has prescribed and authorized what is virtually a summary proceeding before a Justice of the Peace for the enforcement of a forfeiture for the violation of the provisions of a statute for the protection of game in this State, and which unlawful act the General Assembly has therein declared to be a common nuisance, with the view of bringing it within the class of minor criminal matters which are enumerated in said Section 15, Article 6 of the Constitution, and excepted and excluded from the constitutional requirement of procedure by indictment and trial by jury. Chapter 655, Volume 19, has given to the party charged with such violation of the game law, a right of appeal to the Superior Court from the judgment rendered by the Justice for the recovery of the prescribed forfeiture, and the Superior Court is authorized by said chapter to render upon such appeal a judgment for the recovery of said forfeiture, against the said party or his executors or administrators. As the act has not provided to the contrary, the proceeding in the Superior Court, upon the appeal, may be of a summary nature and according to such regulations as may be appropriate and necessary to the execution of the appellate power conferred upon said Court by the General Assembly. .
It has not been contended by counsel on either side, that the summary jurisdiction provided by Chapter 507, Volume 17, has not been constitutionally conferred by the General Assembly and lawfully exercised by the Justice who rendered the judgment in this case.
The sole objection, or contention, is that the General Assembly had not constitutional power to confer, nor the Superior Court to exercise, the appellate jurisdiction given by Chapter 655, Volume 19.
The present is not a case of an appeal from the Court of Gen*30eral Sessions of the Peace and Jail Delivery, and therefore within .the inhibition of Section 10 of the Schedule of the Constitution. This is simply an appeal from the judgment of a Justice of the Peace rendered in a summary proceeding for the recovery of a forfeiture for the violation of a game law enacted by the Legislature of this State.
There is no constitutional provision expressly prohibiting such an appeal; nor, indeed, expressly prohibiting an appeal from Justices of the Peace in any case—civil or criminal—lawfully within their jurisdiction, Mor do we find that there is any constitutional provision which by necessary implication inhibits or precludes the General Assembly from conferring, or the Superior Court from exercising the jurisdiction by appeal authorized and prescribed by said ■Chapter 655.
It is true that Section 15, Article 6 of the Constitution, which provides that the General Assembly may by law give to any inferior Courts by them to be established, or to one or more Justices of the Peace, jurisdiction of nuisances and the other criminal matters therein enumerated, also further declares thatthe General Assembly may by law regulate this jurisdiction, and provide that the proceedings shall be with or without indictment by grand jury, or trial by petit jury, and may grant or deny the privilege of appeal .to the Court of General Sessions of the Peace. But we do not consider that this provision, viewed in connection with other provisions of the Constitution, and with reference to the origin and gradual development of the judicial system of this State, absolutely and exclusively restricts and confines to the Court of General Sessions of the Peace the exercise of appellate jurisdiction over the summary jurisdiction and procedure under said Section 15 of Article 6.
It must be observed that all the authority vested in the Legislature under Section 15 of Article 6, is entirely discretionary and nowhere mandatory. Therefore the denying or granting of jurisdiction over the criminal matters therein enumerated, the regulation of such jurisdiction and whether or not the proceedings shall *31be with or without indictment by grand jury, or trial by petit jury, and the granting or denying of the privilege of appeal to the Court of General Sessions of the Peace, are all absolutely subject to the judgment and pleasure of the General Assembly.
Because said Constitutional provision, in express language, gives the Legislature the discretionary power to confer original jurisdiction of the criminal matters therein enumerated upon a Justice of the Peace, or upon any inferior Court by them established for such purpose, it does not thereby preclude or prohibit the granting by the General Assembly of such original jurisdiction to the Court of General Sessions of the Peace. Hor does said provision, by its express grant of merely discretionary power to authorize an appeal from such original jurisdiction to the Court of General Sessions of the Peace, thereby exclude or inhibit the granting by the Legislature of such an appeal to the Superior Court as it has given in the present instance.
The provisions of said Section 15, Article 6, of themselves, unaided by other constitutional language or implication of clearer and stronger negative import, are not sufficient to exclude and prohibit the legislative power from conferring summary jurisdiction, either original or appellate—and whether concurrent or exclusive— of the criminal matters therein enumerated, upon either the Court of General Sessions of the Peace, or the Superior Court in this State.
From the earliest period of our colonial history to the present, both the granting and the regulation of criminal jurisdiction have been entrusted exclusively to the legislative judgment and action.
Indeed, under our Colonial charters and until the adoption of our first State Constitution of 1776, even the creation and composition of the Courts, civil and criminal, as well as the apportioning, granting and regulating of their respective jurisdictions and powers, were uniformly left entirely and exclusively to statutory provision.
Whilst our present Constitution of 1831, in its sixth article, expressly creates and prescribes the composition and organization of *32the several Courts thereby established, yet its framers deliberately abstained from directly conferring, defining and regulating the jurisdiction and powers (save as to territorial extent) of the Court of General Sessions of the Peace and of the Justices of the Peace, as well as of the Superior Court—-except as to the latter’s original civil jurisdiction at common law, and its appellate jurisdiction over the Orphans’ Court and Register’s Court—and designedly entrusted this authority and duty to the legislative power where it had always theretofore been left under all of our previous State Constitutions and colonial charters.
Section 4 of Article 6, of the said Constitution of 1831, at the time of its adoption, expressly conferred upon the present Court of General Sessions of the Peace all the jurisdiction and powers then vested by the laws of this State in the Court of General Quarter Sessions of the Peace theretofore established by the prior Constitution of 1792. And Section 3 of said Article 6, also expressly conferred on the present Superior Court “jurisdiction of all causes of a civil nature, real, personal and mixed, at common law, and all other the jurisdiction and powers vested by the laws of this State in the Supreme Court or Court of Common Pleas,” which were also established under said preceding Constitution.
That the jurisdiction and powers vested in said pre-existing Courts by the statutes subsisting at the adoption of the present Constitution of 1831, and thus transferred to the said present Courts, were not to remain unchanged and unchangeable, but might be modified, divested, supplanted or transferred from time to time, as the General Assembly might thereafter deem conducive to the general welfare, is manifest by examination of Section 12 of said Article 6.
It provides that “ the General Assembly, notwithstanding anything contained in this article, shall have power to repeal or alter any act of the General Assembly giving jurisdiction to the * * Supreme Court, or the Court of Common Pleas, or the Court of General Quarter Sessions of the Peace and Jail Delivery * * * in any matter, or giving any power to either of said Courts.”
*33Careful consideration of this Section, and of Sections 3 and 4 of said article, in connection with the fact that the framers of the present Constitution abstained from conferring and defining by specific constitutional provisions the jurisdiction and powers of the Court of General Sessions of the Peace and of the Superior Court, other than the latter Court’s aforesaid excepted civil jurisdiction, clearly discloses that the Constitution has confided to the Legislature the power and duty of conferring by statute the jurisdiction of each of said Courts, other than the Superior Court’s original civil jurisdiction at copimon law, and its appellate jurisdiction over the Orphans’ Court and the Register’s Court—as heretofore observed.
If this view be correct, then it follows that the General Assembly may, by legislative enactment from to time, confer upon the Superior Court such new and additional jurisdiction and powers as have been granted in the present instance, and regulate the exercise thereof.
As already stated, the Constitution nowhere specifically defines the jurisdiction of Justices of the Peace. It therefore leaves the granting and regulating of both their criminal and civil jurisdiction to the legislative discretion, subject of course to such limitations as may be found in that instrument. In the case before us, .the General Assembly has deemed it proper to confer upon Justices of the Peace summary jurisdiction of a criminal nature in the matter of a violation of the statutory provisions for the protection of game in this State, under Section 15 of Article 6 of the Constitution, and to give like jurisdiction thereof by appeal, to the Superior Court. In giving this appellate, jurisdiction of such a criminal matter, the Legislature has not divested any Court of this State of any jurisdiction hitherto exclusively vested therein by the Constitution, or actually conferred thereon by statute. It has merely conferred a new and additional jurisdiction upon the Superior Court by giving it appellate powers over a summary proceeding of a criminal nature before an inferior tribunal.
The Superior Court is now, by Statute, as was, from a very *34early period, the pre-existing Supreme Court which it superseded, the tribunal especially charged with supervisory jurisdiction and authority over inferior tribunals and officers.
The old Supreme Court formerly had jurisdiction of criminal offences, by removal thereto from the Court of General Quarter Sessions, etc., until this power was abrogated, as to indictments therein for other than capital offences, by the act of June 14,1793, Volume 2, Delaware Laws, 1090.
In 1829 another statute was enacted, and which is still subsisting and incorporated in Chapter 94, Amended Code, page 702, vesting jurisdiction of all criminal offences not cognizable by the Court of Oyer and Terminer, in the Court of General Quarter Sessions (now General Sessions) of the Peace.
But there does not appear to be any valid Constitutional reason why a criminal jurisdiction, whether appellate or original, which has heretofore been divested by statute, may not now be restored by statute under the power vested by the Constitution in the Legislature to confer upon the Superior Court as explained, either new or renewed jurisdiction.
In the present instance, the General Assembly has exercised this Constitutional power and discretion by conferring upon the Superior Court the appellate jurisdiction in question. Having done so, it is considered and adjudged by this Court that the Superior Court has jurisdiction to hear and determine said appeal, and that this opinion be so certified to that Court.